NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-4889-18

STATE OF NEW JERSEY,
                                     APPROVED FOR PUBLICATION
     Plaintiff-Respondent,
                                           September 17, 2021
v.                                      APPELLATE DIVISION

JOSUE A. CARRILLO,

     Defendant-Appellant.
_______________________

           Argued December 2, 2020 – Decided September 17, 2021

           Before Judges Ostrer, Accurso and Enright.

           On appeal from the Superior Court of New Jersey,
           Law Division, Essex County, Indictment No. 17-02-
           0316.

           Cody T. Mason, Assistant Deputy Public Defender,
           argued the cause for appellant (Joseph E. Krakora,
           Public Defender, attorney; Cody T. Mason, of counsel
           and on the briefs).

           Barbara A. Rosenkrans, Special Deputy Attorney
           General/Acting Assistant Prosecutor, argued the cause
           for respondent (Theodore N. Stephens II, Acting
           Essex County Prosecutor, attorney; Barbara A
           Rosenkrans, of counsel and on the brief).

     The opinion of the court was delivered by

OSTRER, P.J.A.D.
      Just minutes after a police officer patted down Josue A. Carrillo during a

traffic stop and found nothing, the officer patted him down again. That time,

the officer detected what felt like a handgun. In the subsequent search, the

officer seized a .22 revolver and a small bag of drugs. Carrillo pleaded guilty

to possessing the handgun after the trial court denied his suppression motion

on the papers.

      The main issue in Carrillo's appeal is whether the officer violated

Carrillo's rights when he patted him down a second time. We conclude an

officer may conduct a second pat-down when, giving weight to the

unproductive first one, the circumstances preceding the second one still give

the officer reason to believe the suspect is armed and dangerous. Because

there exist issues of fact material to that question, we reverse the trial court's

order and remand for a testimonial hearing.

                                        I.

      We review the parties' factual allegations as presented in their trial court

briefs — they filed no affidavits or certifications — and the soundless motor

vehicle recording of the traffic stop, which Carrillo submitted with his brief.

Although Carrillo did not properly authenticate the recording, the court and the

State accepted it as genuine.



                                                                           A-4889-18
                                        2
      The State alleged, without dispute, that Belleville police officers Werner

and Lambrugo pulled over a Nissan with two occupants for speeding and

"making excessive noise." It was a little before midnight. Carrillo was in the

front passenger seat.    As the officers approached the car, they observed

Carrillo through the car's rear window "moving excessively." Standing by the

passenger door, Lambrugo observed an open bottle of liquor at Carrillo's feet.

Werner observed a "small metal pipe with burnt residue" at the driver's feet

and asked the driver to alight from the car.

      The parties dispute what happened next. The State alleged that both

officers observed that "[d]efendant's pants were unzipped and he kept moving

his hands near his pockets," at which point Lambrugo asked Carrillo to alight

as well. Carrillo denied his pants were unzipped and "denie[d] ever moving

his hands near his pockets at any point during this initial interaction." He

noted that his raised hands were visible on the video recording.        He also

alleged that the video showed his zipper was up as he stepped out of the car.

      The State alleged that backup officer Mailot noticed that Carrillo

disobeyed commands to keep his hands on the vehicle and reached repeatedly

for his waistband while an officer patted down the driver. The State also

alleged (inaccurately, as we will explain) that the officers patted down Carrillo

only once. According to the State:

                                                                          A-4889-18
                                        3
            Both the Defendant and the driver were told to keep
            their hands on the vehicle and a pat down search for
            officer safety was conducted. The driver was pat
            down and the officer felt nothing; however while the
            driver was being pat down, Officer Mailot
            . . . observed the Defendant several times attempt to
            take his hands off of the vehicle and place them near
            his waistband. Officer Mailot then informed the other
            officers of his observations. The Defendant was then
            pat down by Officer Werner but he kept trying to lean
            forward towards the car during the pat down. When
            the officer checked the Defendant's inner thigh he felt
            a hard item which felt like the handle of a firearm.
            The Defendant was then handcuffed and the officer
            retrieved a loaded six shot Rosco .22 caliber revolver
            from his pants.

The State added that the officer also seized suspected drugs.

      In response, Carrillo alleged he obeyed the command to place his hands

above the car while the officer patted down the driver. He contends the video

confirms that. Police then patted him down and searched the vehicle. Only

after the officers completed the vehicle search, and after the driver then

removed his hands as an officer approached him, did Carrillo lower his hands

as well. At that point, police searched him again. Carrillo alleged:

            Upon exiting the vehicle, both [the driver] and Mr.
            Carrillo were instructed to keep their hands on the
            vehicle while the officers conduct a search of the car.
            [The driver] was searched with negative results. . . .
            On the dash cam video, one can observe that while
            [the driver] is being searched, Mr. Carrillo stands with
            his hands out in front of him and he does not move his
            hand towards his pants. After [the driver] is searched,
            Mr. Carrillo is then pat down. Officers then search the
                                                                       A-4889-18
                                        4
            car. During the search of the vehicle, Mr. Carrillo
            keeps his hands on the vehicle. It isn't until after the
            search is concluded and one of the officers approaches
            [the driver], whose hands are off the vehicle at this
            point, that Mr. Carrillo takes his hands off of the
            vehicle. It is then that Officer Werner searches Mr.
            Carrillo again.

            [(Footnote omitted).]

Carrillo does not dispute that he leaned forward during the second pat-down,

Werner detected a firearm, and Werner seized it along with the bag of

suspected drugs.

      The video resolves some of the factual disputes but — primarily because

Mailot often stepped in the camera's line of sight — does not resolve all of

them. The video shows that as the officers approached the vehicle, the driver

and Carrillo moved their heads. While the officers stood by the vehicle, both

men raised their hands at one point. When Carrillo stepped out of the vehicle,

his fly was not visibly open.

      The video clearly demonstrates that police patted down Carrillo twice. It

also belies the State's contention that Carrillo was moving his hands "while the

driver was being pat down." However, Carrillo did take his hands off the

vehicle later, after police completed the first-round pat-downs, they searched

the vehicle, and the driver removed his hands as an officer engaged him in

conversation.

                                                                         A-4889-18
                                       5
        The driver stood facing the car's trunk, with his hands on the vehicle.

Carrillo stood at the rear passenger side, with his hands above the rear of the

vehicle.     Two minutes and fifteen seconds into the stop, according to the

video's timer, an officer patted down the driver.       That lasted seventeen

seconds. Mailot and the other backup officer entered the picture two minutes

and twenty-nine seconds (2:29) after the video began, according to the video's

timer. Werner patted down Carrillo for thirty seconds, beginning at 2:37 on

the timer.     After doing so, Werner joined Lambrugo in searching the car,

which lasted over three minutes more. Most of that time, Mailot stood directly

in front of the patrol car, often blocking the camera's view of Carrillo and of

the vehicle. Mailot appeared to be engaged in conversation with the driver and

the other officers. During the car search, Carrillo was only a few feet away

from Mailot; a fourth officer stood directly behind Carrillo, also a few feet

away.

        Werner finished searching the car and approached the driver after 6:48

elapsed on the timer. Four seconds later, the driver removed his hands from

the vehicle and turned to face the officer. Although the camera's view is

largely blocked, Carrillo appeared to observe the driver and then remove his

hands from the vehicle as well. Moments later, Mailot pointed at defendant,



                                                                        A-4889-18
                                       6
and Werner looked over and approached defendant, patted him down a second

time, and soon thereafter placed him in handcuffs.

                                        II.

      The trial judge denied Carrillo's motion without a testimonial hearing,

finding that Carrillo had failed to "establish any dispute as to a material fact."

The court held in its oral opinion that the video "tends to support more the

State's version of the facts as opposed to the defendant's."

      The court found that probable cause supported the initial traffic stop,

because the car was speeding and "making excessive noise." The court also

found defendant was "moving excessively" in his seat as the officers

approached, and there was an open bottle of liquor on the passenger side floor

and "a small metal pipe with burnt . . . residue on the driver side floor" — all

facts that Carrillo did not dispute.

      The court noted Carrillo's assertions that he did not move his hands near

his pockets while still in the car, his zipper was not down, and he did not

remove his hands from the vehicle while being patted down. Nonetheless, the

court adopted the State's contested allegation that an officer observed that

Carrillo's "pants were unzipped and he kept moving his hands near his

pockets."   The court also found the video "does not show the defendant's

zipper was up when he exited the vehicle" (but the court did not expressly find

                                                                           A-4889-18
                                        7
the video showed the zipper was down).             The court held that Carrillo's

excessive movements provided an objectively reasonable basis to order him

out of the car.

      Echoing the State's disputed allegation, the court also found that "while

the driver was being pat down, it appears that . . . Mailot, who arrived on the

scene as a backup, observed the defendant several times attempt to take his

hands off of the vehicle and place them near his waistband." But the video

evidently persuaded the court that police patted down Carrillo twice. The

court held that Carrillo's "furtive movements and/or activity" and his

"suspicious movements around his pants area," as well as the discovery of the

"drug contraband" (an apparent reference to the small metal pipe with residue),

justified the first pat-down for officer safety.

      The court also held that the second pat-down was justified "because of

the observations made by the . . . backup [o]fficer.      Specifically, continued

. . . furtive behavior by the defendant against the hood of the automobile

indicating to the [o]fficer the defendant's perhaps hiding something in his

pants or on his person."

      Defendant thereafter pleaded guilty to second-degree possession of a

handgun without a permit to carry, N.J.S.A. 2C:39-5(b)(1). Consistent with

his plea agreement, the State moved to dismiss the count charging him with

                                                                           A-4889-18
                                         8
third-degree possession of a controlled dangerous substance, N.J.S.A. 2C:35-

10(a)(1), and the court sentenced defendant to a seven-year term, with a

Graves Act period of parole ineligibility of forty-two months, N.J.S.A. 2C:43-

6(c).

        Defendant now appeals, challenging his removal from the car, and both

pat-downs. He presents the following points:

             POINT I

             SUPPRESSION IS REQUIRED BECAUSE THE
             STATE FAILED TO SHOW THAT THE POLICE
             ACTED LAWFULLY WHEN THEY REMOVED
             DEFENDANT FROM THE CAR, CONTINUED TO
             DETAIN HIM, AND TWICE FRISKED HIM.

             A. The State Failed to Prove that There Was a
             Heightened Danger to Justify Defendant's Removal
             from the Car.

             B. The State Failed to Justify Defendant's Continued
             Detention and the Frisk of His Person.

             C. The State Failed to Prove that There Was
             Reasonable Suspicion to Believe Defendant Was
             Armed and Dangerous Such that He Could Be Frisked
             a Second Time.

             D. Alternatively, the Matter Should Be Remanded for
             an Evidentiary Hearing Before a Different Judge.




                                                                       A-4889-18
                                       9
                                       III.

                                       A.

      We begin with our standard of review. We must uphold the trial court's

findings on a suppression motion if "sufficient credible evidence in the record"

supports them. State v. Lamb, 218 N.J. 300, 313 (2014). Although the court's

"'feel' of the case" and opportunity to assess credibility of live witnesses is a

powerful reason to defer to findings made after a testimonial hearing, see State

v. Johnson, 42 N.J. 146, 161 (1964), we defer to the trial court even when it

bases its findings solely on its review of documentary or video evidence, State

v. S.S., 229 N.J. 360, 381 (2017). We do so to for institutional reasons: to

recognize the trial court's "experience and expertise in fulfilling the role of

factfinder"; to maintain trial courts' "legitimacy"; and to avoid duplicating

efforts without significantly improving decisional accuracy.      Id. at 380-81.

But that does not mean we must give trial court findings "blind deference";

appellate courts play "an important role . . . in taking corrective action when

factual findings are so clearly mistaken — so wide of the mark — that the

interests of justice demand intervention." Id. at 381.

      But, what standard of review do we apply to trial court findings based

not even on documentary evidence, but on the parties' unsupported allegations

in their respective briefs? On a defendant's motion to suppress evidence seized

                                                                          A-4889-18
                                       10
in a warrantless search, the State must set forth its factual allegations in its

brief. Rule 3:5-7(b) states, "If the search was made without a warrant, the

State shall . . . file a brief, including a statement of the facts as it alleges them

to be . . . ." And the defendant then responds in kind; the Rule states that "the

movant shall file a brief and counter statement of facts." Ibid. Then, "[i]f

material facts are disputed, testimony thereon shall be taken in open court." R.

3:5-7(c). To create a dispute, a defendant must do more than allege baldly that

the search was unlawful. State v. Hewins, 166 N.J. Super. 210, 214-15 (Law

Div. 1979), aff'd, 178 N.J. Super. 360 (App. Div. 1981).

      We have held that Rule 3:5-7 carves out an exception to Rule 1:6-6,

which generally requires that evidence on motions be presented by affidavit or

certification. State v. Torres, 154 N.J. Super. 169, 172 (App. Div. 1977). Our

holding was consistent with the Attorney General's position that neither side is

required to file an affidavit; rather, "the existence of a factual dispute may be

ascertained from an examination of the factual assertions contained in the

briefs of the parties." Ibid.1



1
   We acknowledge the contrary view that the Rule requires the State "to
submit a brief and affidavit in support of the search," and only the defendant
may avoid submitting an affidavit. Pressler & Verniero, Current N.J. Court
Rules, cmt. 2 on R. 3:5-7 (2021) (emphasis added). However, neither party
asks us to revisit the issue.
                                                                              A-4889-18
                                         11
      But factual allegations in a brief are still not evidence, documentary or

otherwise. See State v. Culley, 250 N.J. Super. 558, 561 (App. Div. 1991)

(stating that a "statement in [a] brief is not evidence"), overruled in part on

other grounds by State v. Milne, 178 N.J. 486 (2004). So, when a trial court

examines the parties' respective allegations and determines that no "material

facts are disputed" requiring a testimonial hearing, we are not obliged to afford

that determination the same deference we extend to findings based on

documentary or video evidence. To see if parties dispute a fact, one need only

examine side-by-side the parties' allegations. Determining thereby if facts are

in dispute is a matter of law. See Higgins v. Thurber, 413 N.J. Super. 1, 6

(App. Div. 2010) (applying summary judgment standard), aff'd, 205 N.J. 227

(2011). And, determining if disputed facts are material is also a matter of law,

because it involves determining the legal consequences that would flow from

facts if established. See Lamb, 218 N.J. at 313 (stating that in reviewing an

order on a suppression motion, "[a] trial court's interpretation of . . . the

consequences that flow from established facts are not entitled to any special

deference"). We also owe no deference to the trial court's interpretation of the

law. Ibid.




                                                                          A-4889-18
                                       12
                                         B.

      Applying that standard of review, we are constrained to find material

factual disputes that the trial court did not.

      To start, the court erred in finding that Carrillo's pants were unzipped

and that he repeatedly reached for his pockets while seated in the car. Carrillo

directly disputed those facts. Although the trial court found that the video did

not clearly show Carrillo's zipper was up, the State bore the burden to establish

the facts supporting a warrantless search or seizure. Lamb, 218 N.J. at 315.

Carrillo did not bear the burden to disprove those facts. In any event, the court

did not find that the video clearly showed Carrillo's zipper was down.

Therefore, the fact remained disputed.

      Carrillo also disputed the State's allegation that he "several times

attempt[ed] to take his hands off of the vehicle and place them near his

waistband" "while the driver was being pat down." Furthermore, the video

clearly demonstrates that did not happen, at least when the State alleged it did;

and the court's finding to the contrary was clearly mistaken. The video shows

that while the driver was first patted down, Carrillo's hands were above the

car's rear window and trunk-lid.2


2
   Police patted down the driver a second time only after they discovered the
firearm in Carrillo's possession.
                                                                          A-4889-18
                                         13
      Carrillo may well have removed his hands and reached for his waistband

later — after officers completed the first pat-downs and searched the car, and

after one officer engaged the driver in conversation. But that was not the

State's allegation, and Carrillo was not obliged to counter allegations the State

did not make. Nonetheless, Carrillo alleged that at that later stage of the

incident, he merely lifted his hands off the car when the driver did so with no

apparent consequences.

      For the reasons that follow, we conclude that those factual disputes are

material to reviewing the second pat-down that produced the weapon (and

drugs) that Carrillo moved to suppress, but they are not material to deciding

the lawfulness of removing Carrillo from the car. We turn next to Carrillo's

removal from the vehicle.

                                       C.

      We reject Carrillo's arguments that the police violated his rights by

requiring him to step out of the car. 3 Under our State Constitution, "an officer

must be able to point to specific and articulable facts that would warrant

heightened caution to justify ordering the occupants to step out of a vehicle

3
    Defendant does not challenge the traffic stop, which was supported by
reasonable and articulable suspicion of at least one motor vehicle violation —
speeding. State v. Locurto, 157 N.J. 463, 470 (1999) (stating "a police officer
is justified in stopping a motor vehicle when he [or she] has an articulable and
reasonable suspicion that the driver has committed a motor vehicle offense").
                                                                          A-4889-18
                                       14
detained for a traffic violation." State v. Smith, 134 N.J. 599, 618 (1994). An

"officer need not point to specific facts that the occupants are 'armed and

dangerous,'" as the officer would under Terry v. Ohio, 392 U.S. 1, 27 (1968),

to justify conducting a protective pat-down for a weapon (a standard we

discuss at greater length below). See Smith, 134 N.J. at 618. Instead, the

officer must identify "facts in the totality of circumstances that would create in

a police officer a heightened awareness of danger that would warrant an

objectively reasonable officer in securing the scene in a more effective manner

by ordering the passenger to alight from the car." Ibid.

      In Smith, 134 N.J. at 619-20, the apparent passing of objects between the

front and back seats in the early morning on a "largely deserted" highway

justified "heightened caution." Similarly, in State v. Bacome, 228 N.J. 94, 107

(2017), the Court held that "furtive movements may satisfy the heightened -

caution standard." In that case, an officer observed a passenger in a stopped

vehicle lean forward as if to hide something under the seat. Id. at 97. The

Court reasoned, "It would be impractical to require officers to determine

whether the movement was to hide a weapon or a box of tissues before taking

any precautionary measures." Id. at 107.

      Here, there were sufficient facts, under the totality of circumstances, to

create heightened caution, which justified Carrillo's removal from the vehicle.

                                                                           A-4889-18
                                       15
Putting aside the dispute over Carrillo's hand movements and his zipper, the

officers observed Carrillo and the driver "moving excessively." Indeed, the

video supports that allegation. As in Smith, the hour was late. And though the

stop occurred on an in-town road, storefronts were dark and the area was

deserted. Furthermore, the officers found evidence of alcohol consumption

and drug use. Taken together, the officers lawfully removed Carrillo from the

vehicle.

                                        D.

      Carrillo also argues that police unlawfully extended the time he and the

driver were detained before Werner conducted the second pat-down, which

ultimately uncovered the handgun. Carrillo relies on the principle that when

police officers stop a vehicle on suspicion of a motor vehicle violation, their

intrusions on the occupant's privacy and liberty that are unrelated to the traffic -

mission are temporally circumscribed. "[T]he Fourth Amendment tolerate[s]

certain unrelated investigations that d[o] not lengthen the roadside detention."

Rodriguez v. United States, 575 U.S. 348, 354 (2015). "A seizure justified

only by a police-observed traffic violation . . . 'become[s] unlawful if it is

prolonged beyond the time reasonably required to complete th[e] mission' of

issuing a ticket for the violation." Id. at 350 (second and third alterations in

original) (quoting Illinois v. Caballes, 543 U.S. 405, 407 (2005)).             "An

                                                                             A-4889-18
                                        16
officer . . . may conduct certain unrelated checks during an otherwise lawful

traffic stop. But . . . he [or she] may not do so in a way that prolongs the stop,

absent the reasonable suspicion ordinarily demanded to justify detaining an

individual." Id. at 355 (citation omitted). However, a traffic stop's "tolerable

duration" includes the time "to address the traffic violation that warranted the

stop and attend to related safety concerns."        Id. at 354 (emphasis added)

(citations omitted). "[T]he government's officer safety interest stems from the

mission of the stop itself." Id. at 356.

      We shall not address Carrillo's temporal argument because he did not

raise it to the trial court. "Parties must make known their positions at the

suppression hearing so that the trial court can rule on the issues before it."

State v. Witt, 223 N.J. 409, 419 (2015) (reversing an Appellate Division

decision that reached a newly-minted argument that a stop was unlawful).

When a defendant holds an issue for appeal, he or she deprives the State of the

opportunity to marshal evidence to meet it. Ibid.

      In particular, the State could have argued that its pursuit of traffic-

related and safety-related inquiries or intrusions gave rise to suspicions of

wrongdoing unrelated to the traffic offense. Under such circumstances, "an

officer may broaden [the] inquiry and satisfy those suspicions."         State v.

Dickey, 152 N.J. 468, 479-80 (1998) (alteration in original) (quoting United

                                                                           A-4889-18
                                           17
States v. Johnson, 58 F.3d 356, 357-58 (8th Cir. 1995)).          The additional

inquiries would be grounded not in the circumstances that justified the initial

traffic stop; rather, they would be grounded in the new suspicions aroused by,

or while conducting, the lawful traffic-related or safety-related inquiries. Ibid.

      Had Carrillo argued before the trial court that the police unlawfully

prolonged the stop before the second pat-down, the State would have had the

opportunity to explain the basis for searching the vehicle, as well as

conducting the initial pat-downs, and the trial court would have had the

opportunity to rule. Therefore, we shall not address Carrillo's argument that

the police unlawfully prolonged the stop.

                                        E.

      We focus now on the second pat-down. The trial court found the second

pat-down was constitutionally permissible, stating that "continued . . . furtive

behavior by the defendant against the hood of the automobile indicat[ed] to the

[o]fficer the defendant[ was] perhaps hiding something in his pants or on his

person." Thus, "[u]nder the totality of the circumstances . . . the [o]fficer was

certainly justified in searching the defendant, which ultimately resulted in t he

recovery of a gun and drugs from the defendant."

      In assessing the pat-down's constitutionality, the trial court misstated the

standard. It is not enough for an officer to have reason to believe a suspect

                                                                           A-4889-18
                                        18
"perhaps" is hiding "something." The "something" must be a weapon. Under

Terry, 392 U.S. at 27, an officer must have "reason to believe that he [or she]

is dealing with an armed and dangerous individual."           If so, the officer is

"entitled . . . to conduct a carefully limited search of the outer clothing of such

person[] in an attempt to discover weapons which might be used to assault him

[or her]." Id. at 30; see also State v. Nishina, 175 N.J. 502, 514-15 (2003)

(stating that "[u]nder Terry . . . an officer is permitted to pat down a citizen's

outer clothing when the officer 'has reason to believe that he [or she] is dealing

with an armed and dangerous individual, regardless of whether he has probable

cause to arrest the individual for a crime'" (quoting Terry, 392 U.S. at 27)).

      Police may not conduct a Terry pat-down "simply . . . to discover drugs

or drug paraphernalia" when officers "harbor[] no . . . belief that [the person]

'was armed and dangerous.'" State v. Arthur, 149 N.J. 1, 15 (1997). "Since

'[t]he sole justification of the search . . . is the protection of the police officer

and others nearby . . . it must . . . be confined in scope to an intrusion

reasonably designed to discover guns, knives, clubs, or other hidden

instruments for the assault of the police officer.'" State v. Thomas, 110 N.J.

673, 683 (1988) (alterations in original) (quoting Terry, 392 U.S. at 29). "The

reasonableness of the search . . . is to be measured by an objective standard."

Id. at 679. In State v. Privott, 203 N.J. 16, 30-32 (2010), the Court held that

                                                                              A-4889-18
                                         19
after a suspect walked away while placing his hands near his waistband, the

officer would have been justified in patting down the outer clothing for

weapons, but the circumstances did not justify lifting the defendant's shirt to

visually inspect the waist area, which disclosed drugs.

      Of course, if an officer has reason to believe that the "something" a

suspect is hiding is a weapon — as opposed to drugs or other contraband —

then a "Terry frisk" may be justified under the totality of circumstances. Id. at

30; State v. Bard, 445 N.J. Super. 145, 160-61 (App. Div. 2016) (stating a

Terry frisk was justified when the defendant refused to show his hand

concealed in his pocket). "However, in situations where the suspect is not

thought to be involved in violent criminal conduct and the officers have no

prior indication that the suspect is armed, more is required to justify a

protective search." Thomas, 110 N.J. at 680.

      Here, the trial court did not make the essential finding that Werner had

reason to believe Carrillo concealed a weapon before conducting the second

pat-down. Nor did the court weigh the fact that Werner had already conducted

a Terry pat-down of Carrillo, and evidently was satisfied that he was not

"armed and dangerous."

      The critical question is whether Werner was justified in conducting a

second pat-down.      As best we can tell, our courts have not expressly

                                                                          A-4889-18
                                       20
articulated a standard for a second pat-down. But, like the first, a second pat-

down infringes on a person's liberty and privacy. See Smith, 134 N.J. at 619

(referring to the "often embarrassing invasion of privacy that occurs in a pat -

down of a person's body"). And, just as a single search warrant does not

authorize officers to conduct a second search that is not a continuation of the

first, see State v. Finesmith, 406 N.J. Super. 510, 519 (App. Div. 2009), the

circumstances that justified a warrantless pat-down do not necessarily justify a

subsequent one.

      Rather, guided by other courts and the Fourth Amendment's "touchstone

of reasonableness," see State v. Handy, 206 N.J. 39, 48 (2011) (quoting United

States v. Ramirez, 523 U.S. 65, 71 (1998)), we conclude that an officer, to

achieve the same safety goal that motivated the first pat-down, may conduct a

second one, only if the totality of circumstances then present justify it. As the

Seventh Circuit has put it, "The proper inquiry [for a second frisk] is whether

the frisk was reasonable on the facts known to the officer at the relevant

moment." United States v. Howard, 729 F.3d 655, 662 (7th Cir. 2013). As

with the first pat-down, the ultimate inquiry is whether the officer has reason

to believe the suspect is armed and dangerous. An unproductive first pat-down

must be given weight; but so may new facts that revive protection concerns,

including the realization that the first pat-down was performed inadequately.

                                                                          A-4889-18
                                       21
      A first pat-down, properly performed, may dispel a reason to believe a

suspect is armed and dangerous, rendering a second pat-down unjustified even

if the suspect acts nervously or indicates he is hiding something. The court in

United States v. Gonzalez, 434 F. Supp. 3d 509, 516 (S.D. Tex. 2020),

suppressed evidence obtained from a "second frisk" where the "first frisk did

not reveal any weapons." Nothing after the first frisk indicated the "smash and

grab[]" suspect was armed and dangerous, although the defendant was

sweating profusely under questioning. Id. at 514, 516.

      Likewise, in Bean v. State, 142 N.E.3d 456, 462, 465 (Ind. Ct.

App.), transfer denied, 149 N.E.3d 599 (Ind. 2020), the court suppressed drugs

found after a second pat-down, holding it was unjustified by safety concerns.

The first pat-down yielded no weapons. Id. at 459. But after police found

marijuana inside the defendant's vehicle, the defendant began shifting his

weight and reaching towards his groin.      Id. at 460.   Police searched the

defendant's shoes for narcotics, not weapons, and found nothing. Id. at 460,

462. Then, the officer conducted a second pat-down. Id. at 460. As he did so,

the defendant "pinched his legs together," prompting the officer to direct the

defendant to "shake out the front of his pants." Ibid. The court held the pat-

down was a search for drugs, not a protective search for weapons. Id. at 462.



                                                                        A-4889-18
                                      22
      Other cases reach similar results. See State v. Pierce, 77 P.3d 292, 295

(N.M. Ct. App. 2003) (suppressing drugs discovered during a second pat -down

that was motivated by a search for drugs, rejecting the contention it was

justified by an incomplete first pat-down that yielded no firearms, where

officers permitted the defendant to retain a pocket knife); State v. Harris, 280

S.W.3d 832, 843, 845 (Tenn. Crim. App. 2008) (suppressing fruits of a secon d,

"more thorough" pat-down, which followed a drug-sniffing dog's positive

reaction, because the pat-down was not motivated by a safety concern); cf.

State v. Flowers, 734 N.W.2d 239, 256 & n.21 (Minn. 2007) (suppressing

fruits of a second vehicle search, stating that where "reasonable suspicions and

fears had dissipated" after an initial protective Terry search, "officers cannot,

without more, conduct another search of the suspect or the vehicle that he was

driving").

      But new facts may revive safety concerns and justify a second pat-down.

In State v. Doren, 654 N.W.2d 137, 140 (Minn. Ct. App. 2002), police smelled

marijuana while observing the defendant, a car passenger, exhibit extremely

nervous behavior. With the defendant's consent, an officer conducted a pat-

down that yielded nothing. Ibid. The officer then directed the defendant to

wait in the squad car while the officers checked for warrants. Ibid. As he

headed for the car, the defendant brushed against the officer, who "felt a hard,

                                                                          A-4889-18
                                       23
bulging object on [the defendant]'s hip." Ibid. That new fact, the court found,

justified a second protective pat-down, particularly because the defendant

refused to identify the hard object. Id. at 143.

      A second pat-down may also be justified when the first pat-down was

incomplete or cursory, particularly if other factors are present.     In United

States v. Osbourne, 326 F.3d 274, 275-76 (1st Cir. 2003), a second officer

lawfully "pat-frisked" a suspect immediately after another officer performed a

"quick" initial "pat-frisk." The court held that the second officer "reasonably

declined to regard the [first] frisk . . . as conclusive on the question whether

[the suspect] was armed and dangerous," particularly because the second

officer was informed that the suspect "was 'always' armed with a semi-

automatic weapon and was a member of a violent street gang." Id. at 278; see

also United States v. Rasberry, 882 F.3d 241, 248-49 (1st Cir. 2018)

(upholding a second pat-down where the first one was limited to the

defendant's lower back and did not "dispel a reasonable suspicion" that the

defendant, who had a history involving firearms, was "carrying a weapon

elsewhere on his person"); United States v. Green, 946 F.3d 433, 439 (8th Cir.

2019) (sustaining a second pat-down where "the first pat[-]down was quick

and cursory" and police seized a weapon from the suspect's companion);

Balentine v. State, 71 S.W.3d 763, 767 n.5, 770 (Tex. Crim. App. 2002)

                                                                         A-4889-18
                                        24
(approving a second pat-down where the officer failed to search the suspect's

groin area and his "behavior after the first search heightened . . . suspicions"

he was armed and dangerous). In short, "[a]ssuming grounds to conduct a

frisk" are present, police are "[n]ot necessarily" "limited to only one frisk." 4

Wayne R. LaFave, Search & Seizure § 9.6(a) (6th ed. 2020).

      Ultimately, applying Terry involves a "highly fact-intensive inquiry."

State v. Alessi, 240 N.J. 501, 521 (2020). Conceivably, other factors may

justify a second pat-down after a fruitless first one.      But the court must

examine the totality of circumstances present when the second pat-down is

performed, including the fact that an initial pat-down uncovered no weapon, to

determine if the officer still had reason to believe the suspect was then armed

and dangerous.

      Applying these principles, we conclude that material disputed issues of

fact prevented the trial court from concluding that the second pat-down was

justified. If Carrillo repeatedly reached for his pockets while seated in the car,

and if Carrillo's zipper was down, that would have contributed materially to

the totality of circumstances supporting suspicion that Carrillo was hidi ng a

weapon or contraband. Likewise, if Carrillo repeatedly removed his hands

from the vehicle and reached for his waistband, that would have weighed

heavily in support of a reason to believe Carrillo may have been armed and

                                                                           A-4889-18
                                       25
dangerous. Indeed, those later movements may have countered the sense of

safety that Werner had achieved after the first pat-down and persuaded him

that he may have missed a weapon.            Notably, Carrillo was wearing what

seemed like a heavy jacket that may have prevented Werner from effectively

searching the outer clothing for weapons.

      But, for the reasons we have explained, those facts were disputed. And

the facts that were undisputed do not alone support a second pat-down, even

assuming for argument's sake they supported a first. "In some cases the facts

that permit the officer to order the passenger to alight, with nothing more, may

justify both the order to get out of the vehicle and the pat-down." Smith, 134

N.J. at 620.   But that was not the case in Smith, even though the police

observed "unusual movements" involving an apparent effort to pass items from

the front to the back seat; and the stop occurred in the early morning on a

deserted highway.     Id. at 619-20.4    Similarly, here, undisputedly, Carrillo

moved excessively (but the officers did not observe items being passed). It

was also late. See State v. Valentine, 134 N.J. 536, 547 (1994) (stating "the

lateness of the hour . . . justifiably elevates a police officer's reasonable belief




4
    The pat-down was justified by events that occurred after the defendant
alighted. Smith, 134 N.J. at 620-21.
                                                                             A-4889-18
                                        26
that a suspect is armed and dangerous"). And the stop occurred on a deserted

in-town street.

       We acknowledge there was also evidence of possible drug and alcohol

consumption. Although "a possible drug transaction between two people could

not by itself justify a protective search," Arthur, 149 N.J. at 14, the Court has

eschewed a "hard and fast rule that suspicion of illegal drug possession never

can form the basis for a protective search of a suspect," Thomas, 110 N.J. at

685.   And police may reasonably fear the risk of aggressive behavior by

someone who has consumed too much alcohol.

       But, even if those additional facts justified the first pat-down, another

key fact must be added to the totality of circumstances preceding the second

pat-down: the negative finding of the first one. We are mindful that "courts

should not set the test of sufficient suspicion that the individual is 'armed and

presently dangerous' too high when protection of the investigating officer is at

stake." Valentine, 134 N.J. at 545 (quoting United States v. Riggs, 474 F.2d

699, 705 (2d Cir. 1973)); Thomas, 110 N.J. at 685 (same).           Yet, we are

satisfied that the second pat-down could not withstand scrutiny without

resolving the disputed facts regarding hand movements in the car, the open

zipper, the repeated removal of hands from the vehicle, and the reaching for

the waistband.

                                                                          A-4889-18
                                       27
      We therefore remand the case to the trial court for a testimonial hearing.

And, although we do not question the trial judge's fairness, we direct that a

different judge conduct the testimonial hearing because the trial judge made

credibility determinations based on competing allegations and may be

perceived as committed to his initial findings of fact. See In re D.L.B., ___

N.J. Super. ___, ___ (App. Div. 2021) (slip op. at 31-32).

      Reversed and remanded. We do not retain jurisdiction.




                                                                         A-4889-18
                                      28